Case 3:19-cv-00830-REP Document 19-1 Filed 03/16/20 Page 1 of 2 PageID# 329




                         EXHIBIT 1
          Case 3:19-cv-00830-REP Document 19-1 Filed 03/16/20 Page 2 of 2 PageID# 330




                                                                   Plaintiff No. 16




Circled from left
to right: Plaintiff
Nos. 9, 11, and 13




Defendant Jose De
La Rosa, owner of
Monterrey Concrete




                                                                                      Circled from
                                                                                      left to right:
                                                                                      Plaintiff Nos.
                                                                                      3, 1, and 4
